Case 2:19-cv-04790-JMA-AYS Document 12 Filed 09/03/19 Page 1 of 3 PageID #: 188




 800 Westchester Ave., Suite 641N                                                  PH: (914) 921-1998
 Rye Brook, NY 10573                                                               Fax: (914) 368-9705
 _____________________________________________________________________________________

                                         September 3, 2019
 Via ECF
 The Honorable Joan M. Azrack
 U.S. District Court Judge
 U.S. District Court for the Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

               Re: Marquess et al. v. Cardflex, Inc. et al. (19 CV 04790-JMA-AYS)

 Dear Judge Azrack:
        I am the attorney for the Plaintiffs, Gregory Marquess and Skinitems, Inc., in the above-
 referenced action and, pursuant to Your Honor's Rule IV(B), I respectfully submit this letter in
 response to the August 27, 2019 letter submitted by John W. Peterson on behalf of Defendant,
 Wells Fargo Bank N.A. ("Wells Fargo"), pursuant to which Wells Fargo requests a pre-motion
 conference for its anticipated Fed. R. Civ. P. 12(b)(6) motion to dismiss.
         This letter shall narrow the issues raised by Wells Fargo in its letter and offer responses
 to the contentions raised therein. Plaintiffs reserve their right to offer additional arguments in
 opposition to Wells Fargo's anticipated motion.
 1.     Statute of Limitations
       Plaintiffs concede that their claims sounding in conversion, negligence, and a violation of
 N.Y. General Business Law § 349(h) are time-barred.
        Plaintiffs' unjust enrichment claims are not time-barred. Pursuant to applicable New York
 law, "where, as here, the unjust enrichment and breach of contract claims are based upon the
 same facts and pleaded in the alternative, a six-year statute of limitations applies." Maya NY,
 LLC v. Hagler, 106 A.D.3d 583, 585, 965 N.Y.S.2d 475, 477 (1st Dep't 2013). Also, the remedy
 sought by Plaintiffs pursuant to their unjust enrichment claims is equitable in nature since they
 seek monies either wrongfully withheld or seized by Defendants (i.e., amounts by which
 Defendants were unduly enriched) rather than any monetary damages suffered by Plaintiffs.
 (Complaint ¶¶ 169-70). As such, the six-year statute of limitations is applicable. See Don Lia v.
 Saporito, 909 F. Supp. 2d 149, 167 (E.D.N.Y. 2012).


                                                   1
Case 2:19-cv-04790-JMA-AYS Document 12 Filed 09/03/19 Page 2 of 3 PageID #: 189



 2.      Duplicity of the Fraud, Breach of the Implied Covenant of Good Faith and Fair Dealing,
         and Unjust Enrichment Claims
         Plaintiffs' fraud claim is not duplicative of its breach of contract claim. As per the
 Complaint, there is a question of fact and law as to whether Marquess entered into the
 Agreement.1 (Complaint ¶¶ 33-36; 138-46). Thus, Plaintiffs should be allowed to plead both
 breach of contract and fraud in the alternative. Burton v. iYogi, Inc., 2015 U.S. Dist. LEXIS
 33809, at *32, 2015 WL 4385665 (S.D.N.Y. March 16, 2015) ("[W]here, as here, there are
 allegations of fraud in the inducement and a dispute as to whether a valid contract exists, parties
 can and routinely do plead in the alternative fraud, unjust enrichment, and breach of contract.")
 (citations omitted).
         Plaintiffs' fraud claim would still be cognizable even if it were not pleaded in the
 alternative to the breach of contract claim. Id. Where there is a misrepresentation of present fact
 made prior to entering into an agreement then that misrepresentation "is collateral to the contract,
 even though it may have induced the plaintiff to sign it, and therefore involves a separate breach
 of duty" for which a party can claim fraud. GoSmile, Inc. v. Levine, 81 A.D.3d 77, 81, 915
 N.Y.S.2d 521, 524 (1st Dep't 2010). Plaintiff alleges that Defendant, CardFlex, Inc.
 ("CardFlex"), who was Wells Fargo's agent, knowingly misrepresented, and omitted, material
 facts to Marquess prior to the parties purportedly entering into the Agreement. For example, it
 was misrepresented to Marquess that CardFlex was "one of the top-rated and most respected
 merchant processors in the U.S." (Complaint ¶ 32). As also referenced in the Complaint,
 CardFlex's business allegedly focused on high-risk merchants, a fact that was materially omitted
 by Defendants prior to entering into the Agreement. (Id. ¶ 30).
         Nor are Plaintiffs' claims for the breach of the implied covenant of good faith and fair
 dealing duplicative of their breach of contract claims. At this early stage of the litigation,
 Plaintiffs should be permitted to argue that even if Defendants did not breach any particular
 express provision of the Agreement, Defendants still breached the implied covenant of good faith
 and fair dealing as a result of their alleged conduct.
                  This covenant embraces a pledge that "neither party shall do
                  anything which will have the effect of destroying or injuring the
                  right of the other party to receive the fruits of the contract." While
                  the duties of good faith and fair dealing do not imply obligations
                  "inconsistent with other terms of the contractual relationship" they
                  do encompass "any promises which a reasonable person in the
                  position of the promisee would be justified in understanding were
                  included."
 511 W. 232nd Owners Corp. v. Jennifer Realty Co., 98 N.Y.2d 144, 153, 773 N.E.2d 496, 500-01,
 746 N.Y.S.2d 131, 136 (N.Y. 2002) (quotations omitted). Here, among other things, Plaintiffs

 1
  As noted in the Complaint, "[t]o the extent an agreement between the parties exists, the terms and conditions of
 that agreement are contained in the Merchant Application and Program Guide (the "Agreement")." (Complaint ¶
 38) (emphasis added).

                                                         2
Case 2:19-cv-04790-JMA-AYS Document 12 Filed 09/03/19 Page 3 of 3 PageID #: 190



 contend Defendants purposely caused chargebacks to Skinitems' merchant account by repeatedly
 refusing to correct that account's contact information. (Complaint ¶¶ 61-94). While the
 Agreement does not contain an express provision requiring Defendants to correct this
 information,2 their intentional and wrongful refusal to do so resulted in depriving Plaintiffs of the
 benefit they were to receive under the Agreement.
         Plaintiff's unjust enrichment cause of action is also pleaded in the alternative to its breach
 of contract cause of action. (Complaint ¶ 167). Where "a bona fide dispute exists as to the
 existence of [a] contract, the plaintiff may proceed on both breach of contract and quasi-contract
 theories." Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573,
 587 (2d Cir. 2006) (quoting Nakamura v. Fujii, 253 A.D.2d 387, 390, 677 N.Y.S.2d 113, 116
 (1st Dep't 1998).
 3.      The Purported Exculpatory/Limitation of Liability Clauses

          Finally, Defendants alleged conduct hereunder amounts to willful and intentional
 wrongdoing. Under New York law, "to the extent that agreements purport to grant exemption for
 liability for willful or grossly negligent acts they have been viewed as wholly void." Gross v.
 Sweet, 49 N.Y.2d 102, 106, 400 N.E.2d 306, 308, 424 N.Y.S.2d 365, 367 (N.Y. 1979). Per the
 Complaint, Defendants engaged in an intentional scheme to artificially create chargebacks in
 order to wrongfully claim a default and early termination of the Agreement. (Complaint ¶¶ 61-
 94). This then resulted in Defendants wrongfully withholding and seizing significant funds per
 the Agreement's purported "liquidated damages" provision. (Id.). This is precisely the kind of
 alleged misconduct that "smacks of intentional wrongdoing" and is non-exculpatory under New
 York law. See Metropolitan Life Ins. Co. v. Noble Lowndes Int'l, 84 N.Y.2d 430, 439, 643
 N.E.2d 504, 509, 618 N.Y.S.2d 882, 887 (N.Y. 1994).
         I look forward to discussing these issues, as well as the scheduling of Wells Fargo's
 anticipated motion, with Your Honor and Mr. Peterson at a pre-trial conference.
                                             Respectfully submitted,


                                             Howard A. Bender
                                             Attorney for Plaintiffs


 cc:     Mr. John W. Peterson, Counsel for Defendant Wells Fargo Bank, N.A. (via ECF)
         Mr. Don Moody, Counsel for Defendant Cardflex, Inc. (via ECF)
         Fadi Cheikha, Registered Agent for U.S. Alliance Group (via mail)


 2
   Although the Agreement provides that Plaintiffs were obligated to provide the merchant's most recent contact
 information on transaction documentation, (Complaint ¶ 32), it's arguable that no similar provision expressly
 obligated Defendants to provide the same to Plaintiffs' customers. In the absence of such an express provision, one
 should be implied at law, particularly given Plaintiffs repeated attempts to have Defendants correct this
 information.

                                                         3
